        Case 9:19-cv-00162-KLD Document 1 Filed 10/07/19 Page 1 of 5



Michelle T. Friend
Joseph Breitenbach
HEDGER FRIEND, P.L.L.C.
2800 Central Avenue, Suite C
Billings, Montana 59102
Phone: (406) 896-4100
Facsimile: (406) 896-4199 – facsimile
mfriend@hedgerlaw.com
jbreitenbach@hedgerlaw.com

Attorneys for Professional Transportation, Inc.

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

HERBERT J. MASON,                    ) Cause No. CV-
                                     )
                  Plaintiff,         )
                                     )
      vs.                            ) DEFENDANT’S PETITION AND
                                     ) NOTICE OF REMOVAL
PROFESSIONAL                         )
TRANSPORTATION, INC.,                )
An Indiana Corporation,              )
                                     )
                  Defendant.         )
                                     )

TO: THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
    DISTRICT OF MONTANA, MISSOULA DIVISION

      Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446,

Defendant Professional Transportation, Inc. (“PTI”) hereby notifies the Court of

the removal to this Court of the action styled Herbert J. Mason v. Professional




                                        1
           Case 9:19-cv-00162-KLD Document 1 Filed 10/07/19 Page 2 of 5



Transportation, Inc., Cause No. DV-18-230C, filed in the Eleventh Judicial

District Court, Flathead County, Montana (the “State Court Action”).

      Defendant removes this action to the United States District Court on the

following grounds: (1) complete diversity of citizenship exists among the named

parties in this action; and (2) the amount in controversy, exclusive of interest and

costs, exceeds the sum of $75,000. 28 U.S.C. §1332(a)(1).

      In support of such Petition, Defendant PTI states as follows:

      1.      On March 8, 2018, Plaintiff Herbert J. Mason, appearing pro se, filed

his Complaint and Demand for Jury Trial against PTI in the State Court Action.

PTI is the only Defendant named in the case. Id. On June 17, 2019, Plaintiff, by

and through Andrew D. Huppert of the Carey Law Firm, P.C., filed his First

Amended Complaint and Demand for Jury Trial (“Amended Complaint”).

Pursuant to 28 U.S.C. 1446(a), attached hereto as Exhibit “A” is “a copy of all

process, pleadings, and orders served upon [PTI]” in the State Court Action.

      2.      PTI received copies of the Complaint, the Amended Complaint, the

Summons, and an acknowledgment and waiver of service from Plaintiff on

September 19, 2019. Declaration of Joseph L. Breitenbach, ¶ 2 (October 7, 2019),

attached hereto as Exhibit “B.” 28 U.S.C. § 1446(b)(1) provides that “[t]he notice

of removal of a civil action or proceeding shall be filed within 30 days after

receipt by the defendant, through process or otherwise, of a copy of the initial



                                         2
           Case 9:19-cv-00162-KLD Document 1 Filed 10/07/19 Page 3 of 5



pleading setting forth the claim for relief upon which such action or proceeding is

based[.]” Removal is thus timely under 28 U.S.C. § 1446(b), as less than 30 days

have passed since PTI received notice of the Summons and Amended Complaint.

      3.      PTI acknowledged service of Plaintiff’s Amended Complaint on

October 4, 2019. See Acknowledgment and Waiver of Service of Summons, a

copy of which is attached hereto as Exhibit “C.”

      4.      Plaintiff alleges in his Amended Complaint that he resides in Somers,

Flathead County, Montana. Amended Complaint, ¶ 1. Accordingly, Plaintiff is a

citizen and resident of the State of Montana.

      5.      At the time of the filing of the Amended Complaint and currently,

Defendant PTI is an Indiana corporation with its principal place of business

located in Evansville, Indiana. Amended Complaint, ¶ 2. Defendant PTI is a

citizen and resident of the State of Indiana, and is therefore a citizen of a state

other than Montana within the meaning of 28 U.S.C. § 1332(a). Complete

diversity of citizenship of the parties exists.

      6.      Based upon information and belief, the amount in controversy in this

case, exclusive of interest and costs, exceeds $75,000.00. Plaintiff brings his

claims against PTI under Montana’s Wrongful Discharge from Employment Act,

39-2-901, et sq. Pursuant to the Act, a claimant may be awarded lost wages and

fringe benefits for a period not to exceed 4 years from the date of discharge. Mont.



                                           3
          Case 9:19-cv-00162-KLD Document 1 Filed 10/07/19 Page 4 of 5



Code Ann. § 39-2-905(1). Plaintiff alleges that he received total earnings and

fringe benefits of $74,143.21 the year prior to his termination. Amended

Complaint, ¶ 6. Four years at Plaintiff’s alleged yearly wage loss totals

approximately $296,572.84. Plaintiff also seeks punitive damages.

     7.      This case is a civil action of which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1332, and is one which may be removed to this Court

pursuant to the provisions of 28 U.S.C. § 1441, in that it is a civil action between

citizens of different states and the matter in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs. Thus, this action is removable on the

basis of diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441.

     8.      Removal to the Missoula Division of the United States District Court

for the District of Montana is proper because the State Court Action was filed in

this Court’s district in the County of Flathead. See Local Rule 1.2(c)(4).

     9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Petition and Notice of

Removal is being filed with the Clerk of Court for the Eleventh Judicial District of

Montana, Flathead County. See Notice of Removal attached as Exhibit “D.

     DATED this 7th day of October, 2019.

                                 HEDGER FRIEND, P.L.L.C.


                                By: /s/ Joseph L. Breitenbach
                                Attorney for Professional Transportation, Inc.



                                          4
        Case 9:19-cv-00162-KLD Document 1 Filed 10/07/19 Page 5 of 5



                         CERTIFICATE OF SERVICE
I, the undersigned, a representative of the law firm of Hedger Friend, P.L.L.C.,
hereby certify that I served a true and complete copy of the foregoing
“DEFENDANT’S PETITION AND NOTICE OF REMOVAL” on the following
persons by the following means:

  1      CM/ECF
         Hand Delivery
 2, 3    Mail
         Overnight Delivery Service
         Fax
         E-Mail

   1. Clerk, U.S. District Court

   2. Clerk of Court Flathead County

   3. Andrew Huppert
      CAREY LAW FIRM, P.C.
      225 W. Broadway
      P.O. Box 8659
      Missoula, MT 59807-8659



DATE:     October 7, 2019                   /s/ Joseph L. Breitenbach




                                       5
